DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 12/20/21 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokohama et al. CN 1886055 Dec 2006 (ip.com translation) in view of Shimura et al. (US 5,997, 914), Zhouping et al. CN 106962741  2017(ip.com translation), Prakash et al. (US 2011/0217368), and Park CN 107208039  2017 (ip.com translation).
Regarding Claims 1-7:  Yokohama discloses combining S. cerevisiae, L. plantarum, L. brevis, L. reuteri [pg. 5, 4th and 7TH full paragraph; pg. 6, 1st full paragraph] in a dough.  Yokohama discloses adding a mixture of bacteria and yeast and fermenting dough at 30°C for about 24 hours [pg. 8, Embodiment 1]. 
Shimura discloses a method of making bread [abstract].  Shimura discloses culturing S. cerevisiae in YPD medium for 12 hours at 30°C centrifuged and then collected [abstract; col. 3, lines 53-60].  Shimura discloses the cells at 1x107 cells/ml [col. 3, lines 53-60].
Zhouping discloses culturing strains of L. plantarum and L. brevis in MRS medium at 30°C for 24 hours to product 1x108 cfu/ml [abstract; pg. 3].
L. reuteri in MRS medium at 37°C for 20 hours and were centrifuged and collected.  Prakash discloses using 1% inoculum of the bacteria [0111, 0115, 0119]. Prakash discloses that the concentration of bacteria is 106-1012 CFU/g [claim 7].  
Park discloses producing sourdough by inoculating dough with about 1x108 cfu/1 g dough for 16 hours [pg. 2; pg. 16, lines 1-3].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Yokohama to include the step of culturing S. cerevisiae as in Shimura in order to achieve the desired amount of yeast. 
Further it would have been obvious to one of ordinary skill in the art to modify the method of Yokohama to include the step of culturing L. plantarum and L. brevis as in Zhouping in order to achieve the desired amount of bacteria.
Further it would have been obvious to one of ordinary skill in the art to modify the method of Yokohama to include the step of culturing L. reuteri as in Prakash in order to achieve the desired amount of bacteria.
Further it would have been obvious to modify the method of Shimura to include the microorganisms at 1x108 cfu/g dough as in Park in order to ferment the dough to the extent desired by one of ordinary skill.
Although the references do not disclose that the ratio of the bacteria to yeast is 4:4:4:1, it would have been obvious to modify the proportions of bacteria to yeast since the bacteria are present in higher numbers than the yeast and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the temperature for fermenting dough although the references do not disclose that the temperature for fermentation is 20-28°C, it would have been obvious to modify the In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the time for fermenting dough although the references do not disclose that the time for fermentation is 8 -15 hours, it would have been obvious to modify the fermentation time since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the amount of inoculum of L. brevis and L. plantarum in claim 2, it would have been obvious to modify the inoculum amount since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/Felicia C Turner/Primary Examiner, Art Unit 1793